DETAILED ACTION
This office action addresses Applicant’s response filed on 20 January 2021 and Request for Continued Examination filed on 17 February 2021.  Claims 1-4, 6-13, and 15-22 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  “the new line shapes” should be “the new fill line shapes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0033488 to Kawashima in view of US 2008/0164496 to Kawakami.
Regarding claim 1, Kawashima discloses a method comprising:
initializing a layout for fabricating an integrated circuit (¶59);
inserting a plurality of fill cells into the layout, wherein the plurality of fill cells includes a plurality of fill line shapes that correspond to conductive lines of the integrated circuit (¶18, 62);
thereafter inserting a design that includes a plurality of functional shapes into the layout (¶63);
removing a conflicting subset of the plurality of fill line shapes of the plurality of fill cells that conflict with the plurality of functional shapes (¶64); 
after the removing of the conflicting subset of the plurality of fill line shapes of the plurality of fill cells, adding new fill line shapes to the layout that are closer to the functional shapes than the plurality of fill line shapes (Figs. 11 and 12; ¶66, 68); and
providing the layout that includes the plurality of fill cells and the design for fabricating the integrated circuit (¶70, 71).
Kawashima does not appear to explicitly disclose that at least one of the plurality of fill line shapes overlaps at least one of the new fill line shapes and at least one of the plurality of functional shapes.  Kawakami discloses this limitation (Figs. 1 and 3; fill shapes 1 overlap with new fill 13 and signal wiring 3).  
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Kawashima and Kawakami are both directed to the addition of dummy fill structures to improve surface density uniformity.  While Kawashima discusses the insertion of non-overlapping dummy fill in a given layer, Kawakami teaches adding overlapping dummy fill on adjacent layers in a particular way to improve uniformity on multiple layers while avoiding capacitance issues.  The teachings of Kawakami are directly applicable to Kawashima in the same way, so that Kawashima’s layout would also include overlapping dummy fills that improve layout density on multiple layers.
Regarding claim 2, Kawashima discloses that the plurality of fill line shapes includes:
a first set of line shapes that correspond to conductive lines in a first layer of an interconnect structure (¶18); and
a second set of line shapes that correspond to conductive lines in a second layer of the interconnect structure that is adjacent the first layer (¶18, 30, 84, 111).
Kawakami also discloses these limitations (Fig. 3).  Motivation to combine remains consistent with claim 1.
Regarding claim 9, Kawashima discloses that the removing of the conflicting subset includes:
removing a first line shape of the plurality of fill line shapes that overlaps with a first functional shape of the plurality of functional shapes (¶64); and
removing a second line shape of the plurality of fill shapes that is less than a minimum fill spacing distance from a second functional shape of the plurality of functional shapes (¶65). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Kawakami, and further in view of US 2004/0049754 to Liao.
Regarding claim 3, Kawashima does not appear to explicitly disclose that the fill cells further include a plurality of fill via shapes extending between shapes of the first set of line shapes and shapes of the second set of line shapes, the plurality of fill via shapes corresponding to vias of the integrated circuit.  Liao discloses this limitation (¶37).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Kawashima, Kawakami, and Liao, in order to avoid electrically floating fill (Liao ¶4) and to improve voltage distribution (Liao ¶10).

Claim 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Kawakami and Liao, and further in view of US 2008/0120586 to Hoerold.
Regarding claim 4, Kawashima does not appear to explicitly disclose that the plurality of fill line shapes and the plurality of fill via shapes of the plurality of fill cells are such that the layout that includes the plurality of fill cells and the design meets a metric from a group consisting of: a minimum conductive line density and a minimum via density.  However, Kawashima does disclose determining the desired fill density or “occupy ratio” (¶104; the occupy ratio is defined in ¶101 as the area of metal/total area of region, which is a measure of density).  Kawakami also discloses that the dummy fill is generated to meet a desired area/aperture ratio (¶2 and 22).  Liao further discloses that fills are made to achieve a required metal density (¶32, 34, 40).  Finally, Hoerold discloses implementing fill cells in order to avoid or correct violations of minimum density rules for layers including metal interconnect layers (¶12) and vias (¶155).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Kawashima, Kawakami, Liao, and Hoerold, in order to improve planarization from CMP (Kawashima ¶2; Kawakami ¶2; Liao ¶3; Hoerold ¶28).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Kawakami, and further in view of US 2002/0104991 to Cleeves.
Regarding claim 6, Kawashima does not appear to explicitly disclose that the plurality of fill line shapes has a centerline-to-centerline pitch that is different from the plurality of functional shapes and the new fill line shapes and the plurality of functional shapes have a same centerline-to-centerline pitch.  However, Kawashima does disclose that the first and second pluralities of fill line shapes have different pitches, the first pitch being larger than the second pitch (¶16).  Cleeves further discloses that the large pitch for fill lines has different centerline-to-centerline pitch from the functional shapes (Fig. 1B, pitch of fill lines 110 vs. pitch of functional shapes 104), while the small pitch for fill lines has the same centerline-to-centerline pitch as the functional shapes (Fig. 1C).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Kawashima, Kawakami, and Cleeves, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of having fill shapes with pitches that differ from or match the pitch of functional shapes.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  As stated above, Kawashima already explicitly contemplates that the initial set of fill shapes has a different pitch from 
Regarding claim 7, Kawashima does not appear to explicitly disclose that the plurality of fill line shapes has a track alignment that is different from the plurality of functional shapes and the new fill line shapes and the plurality of functional shapes have a same track alignment.  However, Kawashima does disclose that the first and second pluralities of fill line shapes have different pitches, the first pitch being larger than the second pitch (¶16).  Cleeves further discloses that the large pitch for fill lines result in a different track alignment from the functional shapes (Fig. 1B, fill lines 110 not aligned with functional shapes 104), while the small pitch for fill lines results in track alignment with functional shapes (Fig. 1C).  Motivation to combine remains consistent with claim 6.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Kawakami, and further in view of US 2010/0270600 to Inukai.
Regarding claim 8, Kawashima discloses that the removing of the conflicting subset includes removing a first fill cell of the plurality of fill cells in its entirety (¶64; Figs. 7 and 8 show complete removal of cells 6), but does not appear to explicitly disclose removing a shape from a second fill cell of the plurality of fill cells while leaving a remainder of the second fill cell.  Inukai discloses this limitation (¶54, Fig. 7).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Kawashima, Kawakami, and Inukai, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of allowing partial removals of fill cells.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Kawashima is directed to a fill process in which cells which overlap/conflict with functional elements are deleted.  Inukai discloses that fill cells which conflict with functional elements can be partially deleted, which is directly applicable to Kawashima in the same way so that overlaps/conflicts between fill and functional cells can be handled by either full or partial removal of fill cells.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Kawakami, and further in view of US 2009/0055792 to Itagaki.
Regarding claim 10, Kawashima does not appear to explicitly disclose that the minimum fill spacing includes an in-track minimum spacing and a between-track minimum spacing.  Itagaki discloses this limitation (¶64 and Fig. 10, in-track minimum spacing; ¶67 and Fig. 11, between-track minimum spacing).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Kawashima, Kawakami, and Itagaki, in order to avoid design rule violations between dummy fills and functional elements (Itagaki, ¶16).

Claims 11, 12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of US 2002/0199162 to Ramaswamy and US 2002/0024148 to Itoh.
Regarding claim 11, Kawashima discloses a method comprising:
receiving an integrated circuit layout (¶59);
inserting fill cells into the integrated circuit layout, wherein the fill cells include fill line shapes that define conductive lines of an integrated circuit (¶18, 62);

removing a subset of the fill line shapes that conflict with the functional design (¶64);
after the removing of the subset of the fill line shapes that conflict with the functional design, adding new fill line shapes to the layout that are closer to functional shapes of the functional design than the fill line shapes (Figs. 11 and 12; ¶66, 68);
providing the integrated circuit layout for use in fabricating the integrated circuit (¶70, 71).
Kawashima does not appear to explicitly disclose that the fill cells include fill via shapes that define vias of the integrated circuit, and removing a subset of the fill via shapes that conflict with the function design.  Ramaswamy discloses that the fill cells include fill line shapes that define conductive lines of an integrated circuit and fill via shapes that define vias of the integrated circuit (¶25); and removing a subset of the fill via shapes that conflict with the functional design (¶26).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Kawashima and Ramaswamy, because doing so would have involved merely the KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Kawashima and Ramaswamy are both directed to insertion of fill cells in a layout and removing fill cells that conflict with functional elements, and Kawashima already discloses that the fill cells include elements on different layers, with the fill elements corresponding to the functional elements in the same layer, but does not mention vias specifically.  Vias are conventional in the art for connecting wiring on different layers, and Ramaswamy explicitly discloses that the fill cells contain features similar to functional cells, including vias.  Thus, the teachings of Ramaswamy are directly applicable to Kawashima in the same way so that fill cells would include vias as well as other conventional circuit elements.
Kawashima does not appear to explicitly disclose that at least one of the fill line shapes within one of the fill cells overlaps one of the new fill line shapes and one of the functional shapes.   Itoh discloses this limitation (Figs. 1, 5, 6, and 11; fill shapes 14d/f overlaps with new fill 4d and wiring 26).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Kawashima, Ramaswamy, and Itoh, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of providing dummy KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Kawashima and Itoh are both directed to the addition of dummy fill structures to improve surface density uniformity.  While Kawashima discusses the insertion of non-overlapping dummy fill in a given layer, Itoh teaches adding overlapping dummy fill on adjacent layers in a particular way to improve uniformity on multiple layers while avoiding crosstalk issues.  The teachings of Itoh are directly applicable to Kawashima in the same way, so that Kawashima’s layout would also include overlapping dummy fills that improve layout density on multiple layers.
Regarding claim 12, Kawashima discloses that the fill line shapes include:
a first set of line shapes that define conductive lines in a first layer of an interconnect structure (¶18); and
a second set of line shapes that define conductive lines in a second layer of the interconnect structure that is adjacent the first layer (¶18, 30, 84, 111).
Itoh also discloses these limitations (Fig. 7).  Motivation to combine remains consistent with claim 11.
Regarding claim 22, Kawashima discloses that the one of the new fill line shapes and the one of the functional shapes are parallel to each other (Fig. 11, fill 6a is parallel to functional shapes 4 and 12), but does not appear to explicitly disclose that the new fill line shape and the functional shapes both overlap the at .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Ramaswamy and Itoh, and further in view of Hoerold.
Regarding claim 13, Kawashima does not appear to explicitly disclose that the fill line shapes and the fill via shapes are such that the integrated circuit layout meets a metric from a group consisting of: a minimum conductive line density and a minimum via density.  However, Kawashima does disclose determining the desired fill density or “occupy ratio” (¶104; the occupy ratio is defined in ¶101 as the area of metal/total area of region, which is a measure of density).  Ramaswamy also discloses that the purpose of adding fill cells is to meet density requirements on each required design level (¶7).  Itoh also discloses that the dummy fill is generated to equalize density (¶6).  Finally, Hoerold discloses implementing fill cells in order to avoid or correct violations of minimum density rules for layers including metal interconnect layers (¶12) and vias (¶155).
.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Ramaswamy and Itoh, and further in view of Cleeves.
Regarding claims 15 and 16, Kawashima does not appear to explicitly disclose that the fill line shapes have a pitch that is different from the functional shapes of the functional design and the new fill line shapes and the functional shapes of the functional design have a same pitch.  However, Kawashima does disclose that the first and second pluralities of fill line shapes have different pitches, the first pitch being larger than the second pitch (¶16).  Cleeves further discloses that the large pitch for fill lines has different pitch from the functional shapes (Fig. 1B, pitch of fill lines 110 vs. pitch of functional shapes 104), while the small pitch for fill lines has the same pitch as the functional shapes (Fig. 1C).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Kawashima, Ramaswamy, Itoh, and Cleeves, because doing so would have involved merely the routine combination of known elements according to known KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  As stated above, Kawashima already explicitly contemplates that the initial set of fill shapes has a different pitch from the later-added set of fill shapes, with the latter set having a smaller pitch, but does not explicitly address exactly what the pitches are.  Cleeves provides example fill arrangements where a larger fill pitch differs from the pitch of functional elements and the smaller fill pitch is the same as the pitch of functional elements, which are directly applicable to the fill pitches of Kawashima in the same way so that the first, larger pitch of Kawashima differs from the functional pitch and the second, smaller pitch is equal to the functional pitch.

Claims 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy in view of US 2008/0163137 to Fiorenza, Kawashima, and Kawakami.
Regarding claim 17, Ramaswamy discloses a non-transitory machine-readable medium storing instructions that, when executed by a processing resource, cause the processing resource (¶30) to:
initialize a layout for fabricating an integrated circuit (¶23);
insert a design that includes shapes of the integrated circuit (¶23);

remove a subset of the second set of BEOL shapes that conflict with the design (¶26); and
provide the layout for fabrication of the integrated circuit (¶27).
Ramaswamy does not appear to explicitly disclose that the design includes a first set of Front-End Of Line (FEOL) shapes of the integrated circuit and a first set of Back-End Of Line (BEOL) shapes of the integrated circuit.  However, Ramaswamy discloses that circuit designs have at least polysilicon, diffusion, and metal layers, and that fill patterns are added for each layer to ensure uniformity of each layer for polishing (¶7, 9, 10).  Since Ramaswamy discloses fill cells with FEOL shapes and BEOL shapes, and fill cells are used to ensure uniformity on each layer of the design, it is implied that the design also has FEOL shapes and BEOL shapes, because otherwise the fill cell would not need to have FEOL shapes and BEOL shapes in order to ensure uniformity of those layers.
  Furthermore, persons having ordinary skill in the art would recognize that Ramaswamy’s design layout would include FEOL and BEOL shapes, since the design layout combined with the fill is released to manufacturing (¶27), and a 
Nevertheless, Fiorenza discloses design layout information of a chip that includes FEOL and BEOL layers (¶12).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Ramaswamy and Fiorenza, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of producing working devices.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  As explained above, a design layout having FEOL and BEOL devices is already strongly implied, if not inherent, in Ramaswamy, and the presence of FEOL and BEOL devices in the design layout would be necessary not just to use Ramaswamy’s fill cells (otherwise the fill cells would have features with no corresponding layer in the functional design), but also for the manufactured design to even be functional.  Fiorenza is only relied upon to provide explicit disclosure of what all persons having ordinary skill in the art would immediately recognize as being already present in Ramaswamy.
Ramaswamy does not appear to explicitly disclose after removing of the subset of the second set of BEOL shapes that conflict with the design, adding new BEOL shapes such that the new BEOL shapes overlap at least one of the first set of BEOL shapes of the design.  Kawashima discloses after removing of the subset 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Ramaswamy, Fiorenza, Kawashima, and Kawakami because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of placing additional dummy fill to reduce irregularity on multiple layers in a design area.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Specifically, Ramaswamy is directed to a dummy fill process in which a layout of repeated fill cells having FEOL and BEOL fill features is determined, and fill cells which overlap functional circuit elements are removed.  Kawashima similarly discloses a dummy fill process in which fill cells which overlap functional circuit elements are removed, but further discloses that after the removal, additional fill shapes are added in order to further reduce irregularity (¶42).  Then, Kawakami teaches adding overlapping dummy fill on adjacent layers in a particular way to improve uniformity on multiple layers while avoiding capacitance issues.  Thus, the teachings of Kawashima and Kawakami are directly applicable to Ramaswamy in 
Regarding claim 19, Ramaswamy discloses that the fill cells are inserted such that the second set of FEOL shapes does not conflict with the design (¶26, 27).
Regarding claim 20, Ramaswamy discloses that the fill cells include contact shapes extending to a feature from a group consisting of: a source/drain shape and a gate stack shape (Fig. 3, ¶25, diffusion (source/drain) layer shapes 32 and poly (gate) layer shapes 33 are both illustrated having contacts 35).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy in view of Fiorenza, Kawashima, and Kawakami, and further in view of Hoerold.
Regarding claim 18, Ramaswamy does not appear to explicitly disclose that the fill cells are configured such that the layout with the subset of the second set of BEOL shapes removed meets a metric from a group consisting of: a minimum contact density, a minimum conductive line density, and a minimum via density.  However, Ramaswamy does disclose that the purpose of adding fill cells is to meet density requirements on each required design level (¶7).  Kawashima also discloses determining the desired fill density or “occupy ratio” (¶104; the occupy ratio is defined in ¶101 as the area of metal/total area of region, 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Ramaswamy, Fiorenza, Kawashima, Kawakami, and Hoerold, in order to improve planarization from CMP (Ramaswamy ¶7; Kawashima ¶2; Kawakami ¶2; Hoerold ¶28).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Kawakami, and further in view of Hoerold.
Regarding claim 21, Kawashima does not appear to explicitly disclose that another one of the plurality of fill line shapes within a same fill cell with the at least one of the plurality of fill line shapes also overlaps with the at least one of the new fill line shapes.  Kawakami discloses that another one of the plurality of fill line shapes with the at least one of the plurality of fill line shapes also overlaps with the at least one of the new fill line shapes (Fig. 3).  Hoerold discloses that the plurality of fill line shapes are within a same fill cell (¶46, 68).
KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Kawashima, Kawakami, and Hoerold are all directed to the inserting of fill shapes, where Kawakami discloses multiple fill lines overlapping another fill line, and Hoerold discloses fill lines being instantiated as a fill cell.  Persons having ordinary skill in the art would further recognize that generally any collection of layout shapes can be formed/stored as a cell.  The teachings of Hoerold are thus directly applicable to the fill techniques of Kawashima and Kawakami in the same way, so that the fill lines of Kawashima and Kawakami would similarly be formed as a fill cell in the manner taught by Hoerold, such that layout density is made more uniform (Hoerold, ¶28).

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-13, and 15-22 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090.  The examiner can normally be reached on M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

27 February 2021




/ARIC LIN/            Examiner, Art Unit 2851